EXHIBIT 10.46
 
 
EXECUTION VERSION

 

--------------------------------------------------------------------------------




AMENDMENT NO. 1
TO CREDIT AGREEMENT




 
dated as of May 28, 2009
 


 
by and among
 
COMMUNICATION INTELLIGENCE CORPORATION,
 
as Borrower,
 


LENDERS AND ADDITIONAL LENDERS PARTIES HERETO,
 
and
 
SG PHOENIX LLC,
as Collateral Agent
 










 

--------------------------------------------------------------------------------

EXHIBIT 10.46


This AMENDMENT NO. 1 TO CREDIT AGREEMENT in entered into as of May 28, 2009
(this “Amendment Agreement”) by and among COMMUNICATION INTELLIGENCE
CORPORATION, a Delaware corporation having an address at 275 Shoreline Drive,
Suite 500, Redwood Shores, California 94065 (together with its successors, the
“Borrower”), PHOENIX VENTURE FUND LLC, a Delaware limited liability company
having an address at 110 East 59th Street, Suite 1901, New York, New York 10022
(“Phoenix”), MICHAEL ENGMANN, an individual having an address at 38 San Fernando
Way, San Francisco, California 94127 (“Engmann”), those additional lenders
listed on the signature pages hereto(such additional lenders, collectively, the
“Additional Lenders”, and each such additional lender, individually, an
“Additional Lender”; the Additional Lenders and the Existing Lenders are herein
collectively referred to as the “Lenders”), and SG PHOENIX LLC, as collateral
agent (the “Collateral Agent”).
 
R E C I T A L S:
 
WHEREAS, the Borrower, Phoenix, Engmann and Ronald Goodman, an individual having
an address at 31 Tierra Verde Court, Walnut Creek, California 94598 (“Goodman”,
and Phoenix, Engmann and Goodman, collectively, the “Existing Lenders”), and the
Collateral Agent are parties to, among other documents, (a) the Credit Agreement
(the “Original Credit Agreement”), dated as of June 5, 2008 (the “Closing
Date”), pursuant to which the Existing Lenders extended loans to the Borrower in
the aggregate principal amount of $3,637,500, and (b) the Pledge and Security
Agreement, dated as of June 5, 2008 (the “Pledge and Security Agreement”),
pursuant to which the Borrower secured all of its Obligations under the Loan
Documents by granting to the Collateral Agent, for the benefit of the Existing
Lenders, a first-priority Security Interest in and Lien upon the Collateral,
including the Pledged Stock (as defined in the Pledge and Security Agreement);
 
WHEREAS, the Borrower, Phoenix, Engmann and the Collateral Agent desire to amend
the Original Credit Agreement to, among other things, allow for additional loans
in the aggregate principal amount of $1,100,000 to be extended to the Borrower
by Phoenix, Engmann and the Additional Lenders listed on the signature pages
hereto;
 
  WHEREAS, Section 8.8 of the Original Credit Agreement provides that amendments
to the Loan Documents, including the Original Credit Agreement, may only become
effective with the written concurrence of the Majority Lenders, and, that, upon
execution by the Majority Lenders and the Borrower of such amendments, such
amendments shall be binding on the Borrower and all Lenders;
 
WHEREAS, Phoenix and Engmann constitute the “Majority Lenders” under the
Original Credit Agreement by holding Obligations that exceed 50% of the
Obligations outstanding under the Original Credit Agreement; and
 
WHEREAS, the Additional Lenders desire to become parties to the Original Credit
Agreement, as amended by this Amendment Agreement.
 

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties do hereby
agree, as follows:
 
SECTION 1.                                 DEFINITIONS IN THIS AMENDMENT
AGREEMENT
 
Except as otherwise defined in this Amendment Agreement (including the preamble
and the recitals hereof), capitalized terms are used herein with the meanings
ascribed to such terms in the Original Credit Agreement.
 
SECTION 2.                                CONSENT OF MAJORITY LENDERS TO
AMENDMENTS TO ORIGINAL CREDIT AGREEMENT
 
Phoenix and Engmann, as the Majority Lenders, hereby consent to the amendments
to the Original Credit Agreement contained in this Amendment Agreement, such
consent to be evidenced by the execution of this Amendment Agreement by Phoenix
and Engmann.
 
SECTION 3.                                AMENDMENTS TO ORIGINAL CREDIT
AGREEMENT
 
3.1.           Amendments to, and Addition of, Certain Definitions in Original
Credit Agreement.
 
(a)           Amendment to Definition of “Lenders” in Original Credit
Agreement.  The definition of “Lenders” in the Original Credit Agreement shall
be deemed to include the Additional Lenders.
 
(b)           Amendment to Definition of “Maturity Date” in Original Credit
Agreement.  The definition of “Maturity Date” in Section 10.1 of the Original
Credit Agreement is hereby amended to be “December 31, 2010”.
 
(c)           Amendment to Definition of “Warrant” in Original Credit
Agreement.  The definition of “Warrant” in Section 10.1 of the Original Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
““Warrants” means the Initial Warrants, the Additional Warrants and the Agent
Warrants.”
 
(d)           Addition of Certain Definitions to Original Credit Agreement.  The
following definitions are hereby added to Section 10.1 of the Original Credit
Agreement:
 
““Additional Closing Date” means the date of Amendment No. 1.”
 
““Agent Warrants” means warrants issued to the Collateral Agent pursuant to
Section 5.2 of Amendment No. 1, in substantially the form of Exhibit 1.9
hereto.”
 
2

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
““Amendment No. 1” means that certain Amendment No. 1 to the Credit Agreement,
dated as of May 28, 2009, among the Borrower, the Majority Lenders and the
Collateral Agent, as acknowledged and agreed to by the additional lenders listed
on the signatures pages thereto.”
 
3.2.           Amendments to Section 1.1 of Original Credit Agreement.
 
(a)           Amendments to Section 1.1(a) of, Schedule 1.1(a) to, and Exhibit
1.1(a) to Original Credit Agreement. Section 1.1(a) of the Original Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“(a)           Loans to Borrower.  The Lenders agree to lend to the Borrower, on
the Closing Date, an aggregate of Three Million Six Hundred Thirty-Seven
Thousand Five Hundred Dollars ($3,637,500), each Lender to lend the amount set
forth on Schedule 1.1(a) opposite its name with respect to the Closing Date;
provided that all conditions precedent set forth in Section 7 are satisfied or
waived. The Lenders agree to lend to the Borrower, on the Additional Closing
Date, an aggregate of One Million One Hundred Thousand Dollars ($1,100,000),
each Lender to lend the amount set forth on Schedule 1.1(a) opposite its name
with respect to the Additional Closing Date (such loans made on the Additional
Closing Date, together with the loans made on the Closing Date, collectively,
the “Loans”, and, each individually, a “Loan”); provided that all conditions
precedent set forth in Section 5 of Amendment No. 1 are satisfied or waived.
Amounts borrowed under this Section 1.1(a) that are repaid or prepaid may not be
reborrowed. The Borrower shall execute and deliver to each Lender a Note in the
amount of each of such Lender's Loans in the form attached to this Agreement as
Exhibit 1.1(a) (together with any Notes issued pursuant to Section 1.2(b)),
dated as of the Closing Date or the Additional Closing Date, as the case may
be.”
 
Schedule 1.1(a) and Exhibit 1.1(a) referenced in Section 1.1(a) of the Original
Credit Agreement and attached to the Original Credit Agreement are hereby
replaced by Schedule 1.1(a) and Exhibit 1.1(a), respectively, attached hereto.
 
(b)           Amendment to Section 1.1(b)(i) of Original Credit Agreement.
Section 1.1(b)(i) of the Original Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(i) with respect to the Loans made by Phoenix on the Closing Date and the Loans
made on the Additional Closing Date, by wire transfer of immediately available
funds to such account or accounts as may be authorized by the Borrower, less the
aggregate amount of all fees and expenses due to the Lenders hereunder”.
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
            3.3.           Amendments to Section 1.2 of Original Credit
Agreement.
 
(a)           Amendment to Section 1.2(a) of Original Credit Agreement. Section
1.2(a) of the Original Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(a)   Interest.  (i) Commencing as of the Closing Date, the Loans made on such
date shall accrue interest on a monthly basis at a rate equal to eight percent
(8%) per annum until the Maturity Date. (ii) Commencing on the Additional
Closing Date, the Loans made on such date shall accrue interest on a monthly
basis at a rate equal to eight percent (8%) per annum until the Maturity Date.”
 
(b)           Amendments to Section 1.2(b) of and Exhibits 1.2(b)-1 and 1.2(b)-2
to Original Credit Agreement. Section 1.2(b) of the Original Credit Agreement is
hereby amended by the replacement of the reference to “0.14” in such Section
with the reference to “0.06”. Such Section is further amended by the amendment
and restatement of the last sentence of such Section, such last sentence to read
in its entirety as follows:
 
“Notwithstanding the foregoing, the Borrower shall not have an option to pay
interest in kind in the event that (i) an Event of Default has occurred and is
continuing, or (ii) the Borrower does not have sufficient authorized, unissued
and unreserved Common Stock to fully reserve shares of Common Stock for issuance
upon exercise of the Additional Warrants, or is otherwise unable to comply with
the terms of the Additional Warrants.”
 
Exhibit 1.2(b)-1 and Exhibit 1.2(b)-2 referenced in Section 1.2(b) of the
Original Credit Agreement and attached to the Original Credit Agreement are
hereby replaced by Exhibit 1.2(b)-1 and Exhibit 1.2(b)-2, respectively, attached
hereto.
 
(c)           Amendment to Section 1.2(c) of Original Credit Agreement. Section
1.2(c) of the Original Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(c)  Default Rate of Interest.  Upon the occurrence of an Event of Default and
for so long as it continues, all Loans and other Obligations shall bear interest
at a rate equal to thirteen percent (13%) per annum.”
 
3.4           Amendment to Section 1.3 of Original Credit Agreement. Section 1.3
of the Original Credit Agreement is hereby amended and restated in its entirety
to read as follows:
 
“1.3           Use of Proceeds.  The Borrower agrees that (a) the proceeds of
the Loans made on the Closing Date shall be used only in accordance with the
following: (1) to refinance the loans due and payable on May 15, 2008 to certain
of the Lenders as set forth on Schedule 1.3 hereto pursuant to the Debt
Refinancing, (2) for working capital and general corporate purposes, in each
case in the ordinary course of business, and (3) to pay fees and expenses in
connection with the Debt Refinancing, including the fees and expenses hereunder,
and (b) the proceeds of the Loans made on the Additional Closing Date shall be
used only (1) for working capital and general corporate purposes, in each case
in the ordinary course
 
4

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
of business, and (2) to pay fees and expenses relating to or in connection with
Amendment No. 1. In no event shall the proceeds of the Loans be used to (i) make
distributions or (ii) make a contribution to the capital of any Subsidiary of
the Borrower.”
 
3.5.           Amendment to Section 1.4(a) of Original Credit
Agreement.   Section 1.4(a) of the Original Credit Agreement is hereby amended
by the removal of the word “and” before clause (vi) of such Section and the
addition of clause (vii) at the end of clause (vi), such clause (vii) to read as
follows:
 
“(vii) any registration or filing (or the like) with, or report or notice (or
the like) to, any Governmental Authority, including, without limitation, the
SEC, by any of the Lenders or their Affiliates relating to or in connection with
the transactions contemplated by Amendment No. 1 or the Loan Documents”.
 
3.6.           Amendment to Section 1.5(a) of Original Credit
Agreement.   Section 1.5(a) of the Original Credit Agreement is hereby amended
by the addition of account information for the Additional Lenders, after the
account information for Goodman, as follows:
 
“If to Kendu Partners Company:


Bank of the West
180 Montgomery St., 3rd Floor
San Francisco, CA 94104
Attn: Daniel Tondeau
ABA # 121-100-782
for account #756-00-7043 for the account of Kendu Partners Company


If to MDNH Partners L.P.:


Bank of the West
180 Montgomery St., 3rd Floor
San Francisco, CA 94104
Attn: Daniel Tondeau
ABA # 121-100-782
for account #756-00-5971 for the account of MDNH Partners L.P.”.
 
3.7           Amendment to Section 1.6 of Original Credit Agreement.   Section
1.6 of the Original Credit Agreement is hereby amended by the removal of Section
1.6(h) from Section 1.6.
 
3.8           Amendments to Section 1.9 of and Exhibit 1.9 to Original Credit
Agreement. Section 1.9 of the Original Credit Agreement is hereby amended by the
replacement of the reference to “0.14” in such Section with the reference to
“0.06”. Exhibit 1.9 referenced in such Section and
 
5

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
attached to the Original Credit Agreement is hereby replaced by Exhibit 1.9
attached hereto.
 
3.9           Amendments to Section 2 of Original Credit Agreement.  Section 2
of the Original Credit Agreement is hereby amended by the addition of Section
2.9 , Section 2.10, Section 2.11 and Section 2.12 at the end of such Section 2,
such added Section 2.9, Section 2.10, Section 2.11 and Section 2.12 to read in
their entirety as follows:
 
“2.9   Salary Reduction Plans.  The Borrower shall, commencing with the first
pay period subsequent to the Additional Closing Date, implement salary reduction
plans for its executive officers and employees as proposed by the Borrower and
agreed to by the Borrower and the Collateral Agent, which plans shall result in
at least a 13% aggregate reduction in the salaries of the Borrower’s executive
officers and employees. Both salary reduction plans shall remain in effect until
the Borrower has, for two (2) consecutive fiscal quarters, positive cash flows
from operating activities, as determined by the Borrower’s consolidated
statements of cash flows filed with the SEC in connection with the Borrower’s
quarterly or annual reports, as the case may be. The Borrower may grant, to each
of its executive officers or employees subject to the salary reduction plans,
options to purchase Common Stock of the Borrower with an aggregate value
equivalent to the amount of the salary reduction for such executive officer or
employee; provided that such options shall have an exercise price equal to the
closing market price of the Common Stock of the Borrower on the date of grant
and shall be exercisable for not longer than three (3) years from the date of
such grant.”
 
“2.10   Registration of Common Stock Issued Upon Exercise of Warrants.  The
Borrower shall, promptly, but, in any event, not later than thirty (30) days
after demand for registration by the holders of the majority of the Registrable
Securities (as defined in the Registration Rights Agreement), file a
registration statement with the SEC on Form S-1 (or such other form the Borrower
is qualified to file) and register such Common Stock in accordance with the
terms of Section 2(c) of the Registration Rights Agreement. The Borrower shall
use its reasonable best efforts to cause such registration statement to be
declared effective under the Securities Act of 1933, as amended, as soon as
possible but, in any event, not later than its Effectiveness Date (as defined in
the Registration Rights Agreement).”
 
 “2.11   Board Meetings; Observation Rights.  The Borrower shall hold, in person
or by telephone conference, regular or special meetings of its Board of
Directors at least once per each fiscal quarter. Phoenix shall be permitted to
designate two (2) representatives of its choice to attend all such meetings of
the Board of Directors or any committees thereof in a nonvoting observer
capacity. The Borrower shall give each Phoenix representative notice of such
meetings and copies of all minutes, consents and other materials (financial or
otherwise) provided in connection therewith, concurrently with those provided at
any time to its Board of Directors or any committees thereof, and in the same
manner; provided, however, that the Borrower may exclude any Phoenix
representatives from access to any material or meeting, or a portion thereof, if
the Borrower
 
6

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
believes, upon advice of counsel, that such exclusion is reasonably necessary to
preserve the attorney-client privilege. The Borrower shall promptly reimburse
Phoenix’s representatives for all reasonable costs and expenses, including
travel expenses, incurred in connection with attendance and observation of such
meetings. All such information provided under this Section shall be considered
confidential and provided to such Phoenix representatives pursuant to the
Bi-Lateral Non-disclosure Agreement, dated as of April 1, 2009, between the
Borrower and Phoenix.”
 
“2.12   Additional Authorized Common Stock.  The Borrower shall, by not later
than May 29, 2009, take all necessary steps required in connection with the
holding of its annual meeting of shareholders, including (a) the filing with the
SEC of the Borrower’s definitive proxy statement with a proposal to increase its
authorized Common Stock by a number of shares as shall be sufficient to fully
reserve shares of Common Stock for issuance upon exercise of any Warrants
(including any Additional Warrants that may be issued in the event of the
Borrower’s election to make payments in kind in accordance with the terms of
this Agreement), and (b) the mailing of all applicable proxy materials to the
Borrower’s shareholders. The Borrower shall, by not later than June 30, 2009,
obtain shareholder approval of such increase in its authorized Common Stock,
and, within one (1) Business Day of such approval, take all requisite actions
(including the filing of an amendment to its certificate of incorporation and/or
other organizational documents, if applicable, with the Secretary of State of
the State of Delaware) to effect such increase in its authorized Common Stock.”
 
3.10           Amendment to Section 6.1(c) of Original Credit
Agreement.  Section 6.1(c) of the Original Credit Agreement is hereby amended by
the addition of the references to “Section 2.9”, “Section 2.10”, “Section 2.11”
and “Section 2.12” after the reference to “Section 2.6” and before the reference
to “Section 3” in Section 6.1(c) of the Original Credit Agreement.
 
3.11           Amendment to Section 6.3 of Original Credit Agreement.  Section
6.3 of the Original Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.3           Rights of Collection. Without limiting the other rights and
remedies of the Lenders or the Collateral Agent set forth in Section 6 and
notwithstanding anything to the contrary contained in any other Loan Document,
upon the occurrence and during the continuation of any Event of Default, unless
and until such Event of Default is cured or waived by the Majority Lenders, the
Collateral Agent may (i) exercise all of its rights and remedies under this
Agreement, the other Loan Documents and Applicable Law and (ii) at any time and
from time to time, take all other actions, including, but not limited to,
collection, realization and foreclosure on any or all of the Collateral.”
 
3.12           Amendment to Section 8.8(a) of Original Credit
Agreement.  Section 8.8(a) of the Original Credit Agreement is hereby amended by
the addition of the following proviso at the end of such Section:
 
7

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
    “; provided, however, that Section 2.11 may not be amended, modified or
waived without the written concurrence of the Majority Lenders and the prior
written consent of Phoenix.”
 
3.13           Amendments to Section 9.2 of Original Credit Agreement.   Section
9.2 of the Original Credit Agreement is hereby amended by the addition, after
the notice information for Goodman, of notice information for the Additional
Lenders as follows:
 
“If to Kendu Partners or MDNH Partners, L.P.:


c/o Engmann Options
220 Bush St., Suite 950
San Francisco, California 94104
Facsimile: (415) 781-4641”.
 
Section 9.2 of the Original Credit Agreement is further amended by the
replacement of the address for copies of notices sent to the Collateral Agent
with the following:
 
“Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York,  New York 10036
Attn: Jonathan J. Russo, Esq.
Facsimile: (212) 858-1500”.


SECTION 4.                                REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders and the Collateral Agent
that, except as set forth on the Bring-Down Disclosure Schedule attached hereto
as Annex A (the “Bring-Down Disclosure Schedule”), all representations and
warranties contained in the Original Credit Agreement and in the Pledge and
Security Agreement are true and correct in all respects at and as of the date
hereof as if made on the date hereof; provided, however, that, for the purpose
of the representations and warranties made by the Borrower under this Section 4,
the references in the Original Credit Agreement to the schedules in the
Disclosure Schedule attached to the Original Credit Agreement shall be deemed to
be the references to the schedules in the Bring-Down Disclosure Schedule. The
Borrower further represents and warrants to the Lenders and the Collateral Agent
that (a) no Default has occurred, or will occur, before and after giving effect
to the transactions contemplated by this Amendment Agreement, (b) the Borrower
and its Subsidiaries do not have outstanding, as of the date hereof, and will
not have after giving effect to the Loans made on the date hereof, any
Indebtedness for borrowed money or Contingent Obligations except as set forth in
Schedule 4(b) hereto, (c) the Grantors (under and as defined in the Pledge and
Security Agreement) did not have on the Closing Date, and do not have on the
date hereof, (i) any property in which the grant of the security interest
contemplated by Section 2 of the Pledge and Security Agreement is prohibited by
any Requirements of Law (as defined in the Pledge and Security Agreement) of a
Governmental Authority
 
8

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
or requires a consent not obtained of any Governmental Authority pursuant to
such Requirement of Law or (ii) any property that is evidenced or constituted by
any contract, license, agreement, instrument or other document prohibiting the
grant of the security interest contemplated by Section 2 of the Pledge and
Security Agreement or providing that such grant constitutes a breach or default
under, or results in the termination of or requires any consent not obtained
under, such contract, license, agreement, instrument or other document (or, in
the case of any Investment Property, Pledged Stock or Pledged Note, any
applicable shareholder or similar agreement prohibiting the grant of such
security interest or providing that such grant constitutes a breach or default
under, or results in the termination of or requires any consent not obtained
under, such shareholder or similar agreement), except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document (or, with respect to any Investment Property, Pledged Stock or
Pledged Note, such shareholder or similar agreement) providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under Applicable Law, and except as set forth in Schedule 4(c)
hereto and (d) the Borrower maintains the same insurance coverage with the same
carriers as Borrower had on the Closing Date.  Based solely on the
representations made to Phoenix, the Collateral Agent, on behalf of Phoenix,
represents to the Borrower that the holders of the Additional Warrants issued on
the Additional Closing Date are “accredited investors” as such term is defined
in the Securities Act of 1933, as amended.
 
SECTION 5.                                CONDITIONS PRECEDENT TO EFFECTIVENESS
OF THIS AMENDMENT AGREEMENT AND MAKING OF LOANS ON DATE OF THIS AMENDMENT
AGREEMENT
 
The effectiveness of this Amendment Agreement and the obligations of the Lenders
to make the Loans on the date of this Amendment Agreement are subject to
satisfaction, in sole determination by the Collateral Agent, of all of the
conditions set forth below.


5.1            Cancellation of Notes and Initial Warrants Issued on Closing
Date; Issuance of Replacement Notes and Initial Warrants.   The Notes and the
Initial Warrants issued to the Lenders on the Closing Date shall have been
cancelled, and Notes in the form of Exhibit 1.1(a) hereto and Initial Warrants
in the form of Exhibit 1.9 hereto, in each case with respect to the Loans made
on the Closing Date and the date hereof, shall have been issued to the Lenders.


5.2            Issuance of Agent Warrants.  The Agent Warrants for 3,947,917
shares of Common Stock of the Borrower shall have been issued to the Collateral
Agent, in substantially the form of Exhibit 1.9 hereto.


5.3            Amendment to Registration Rights Agreement. The Registration
Rights Agreement, dated as of June 5, 2008, shall have been amended to provide
for registration of the Borrower’s Common Stock issuable upon exercise of the
Warrants upon demand for registration by the holders of the majority of such
Common Stock, such amendment to be in form and substance satisfactory to the
Collateral Agent (the “Registration Rights Agreement Amendment”).


5.4            Executed Documents. The replacement Notes and the Initial
Warrants issued pursuant to Section 5.1 hereof, the Agent Warrants, this
Amendment Agreement, the Registration Rights Agreement Amendment, and all other
documents and instruments contemplated hereby and thereby shall have been duly
authorized and executed by each of the parties thereto in form and substance
satisfactory to the Collateral Agent, and the Borrower shall have delivered
sufficient original counterparts thereof to the Collateral Agent.


5.5           Lien Priority.  The Security Interests in favor of the Collateral
Agent and the Lenders pursuant to the Loan Documents shall be valid and
perfected first priority Liens on the Collateral, subject to no Liens other than
Permitted Encumbrances.


9

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 5.6           No Litigation.   No action, suit, proceeding, claim or dispute
shall have been brought or otherwise have arisen at law, in equity, in
arbitration or by or before any Governmental Authority or arbitrator against the
Borrower or any of its Subsidiaries or any of their respective assets.


5.7           Fees and Expenses.   The Collateral Agent shall have been paid a
fee of Twenty-Two Thousand Dollars ($22,000) in connection with this Amendment
Agreement, and all fees and expenses payable pursuant to Section 1.4 of the
Original Credit Agreement shall have been paid in full.


5.8            Closing Certificates; Opinions.


(a) Officer's Certificate.  The Collateral Agent shall have received a
certificate from the chief executive officer or chief financial officer of the
Borrower in form and substance reasonably satisfactory to the Collateral Agent,
to the effect that, except as set forth in the Bring-Down Disclosure Schedule,
all representations and warranties of the Borrower contained in this Amendment
Agreement and the Original Credit Agreement are true, correct and complete; that
neither the Borrower nor any of its Subsidiaries is in violation of any of the
covenants contained in the Original Credit Agreement; that, before and after
giving effect to the transactions contemplated by this Amendment Agreement, no
Default or Event of Default has occurred and is continuing; that the Borrower
has satisfied each of the closing conditions to be satisfied hereby; that the
Borrower and its Subsidiaries have filed all required tax returns and owe no
delinquent taxes.


(b) Certificate of Secretary of Borrower.  he Collateral Agent shall have
received a certificate of the secretary or assistant secretary of the Borrower
certifying as to the incumbency and genuineness of the signature of each officer
of the Borrower executing any document in connection with the transactions
contemplated hereby and certifying that attached thereto is (i) a true and
complete copy of the certificate of incorporation of the Borrower, and all
amendments thereto including the Certificate of Designations of the Series A
Preferred Stock, certified by the appropriate Governmental Authority in its
jurisdiction of incorporation; (ii) a true and complete copy of the certificate
of incorporation of CIC Acquisition Corp., a Delaware corporation, and all
amendments thereto, certified by the appropriate Governmental Authority in its
jurisdiction of incorporation, and a true and complete copy of the articles of
association of Communication Intelligence Computer Corporation, Ltd., and all
amendments thereto, as on file as of the date
 
10

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
hereof in the People's Republic of China and which is in full force and effect
on the date hereof; (iii) a true and complete copy of the bylaws of the Borrower
as in effect on the date of such certification; (iv) a true and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower authorizing
the Loans made on the date hereof, the execution, delivery and performance of
this Amendment Agreement, the Registration Rights Agreement Amendment, the
replacement Notes and Initial Warrants issued pursuant to Section 5.1 hereof,
the Agent Warrants, and the other documents relating hereto or thereto; (v) a
true and complete copy of each of the Borrower's insurance policies, as in
effect on the date of such certification; and (vi) true, complete and correct
copies of certificates of insurance for each of the Borrower's insurance
policies, except for its directors and officers insurance policy, each showing
the Collateral Agent as an additional insured and/or loss payee.


(c) Certificates of Good Standing.  The Collateral Agent shall have received
certificates as of a recent date of the good standing of the Borrower under the
laws of its jurisdiction of incorporation and the State of California.


(d) Opinions of Counsel.  The Collateral Agent shall have received favorable
opinions of counsel to the Borrower addressed to the Collateral Agent and the
Lenders with respect to the Borrower covering such matters as requested by the
Collateral Agent or the Lenders, including, without limitation, this Amendment
Agreement, the Registration Rights Agreement Amendment, the replacement Notes
and Initial Warrants issued pursuant to Section 5.1 hereof, the Agent Warrants,
and the other documents relating hereto or thereto, the Security Interest, due
authorization and other corporate matters, local laws and choice of laws issues
and which are reasonably satisfactory in form and substance to the Collateral
Agent and the Lenders.


5.9           Collateral.  The Collateral Agent shall have received the results
of Lien searches of all filings made against each of the Borrower and its
Subsidiaries under the Uniform Commercial Code (and local tax and judgment
filing offices) as in effect in any jurisdiction in which any of its respective
assets are located, indicating, among other things, that the assets of the
Borrower and its Subsidiaries and the stock of the Borrower and its Subsidiaries
are free and clear of any Liens, except for Permitted Encumbrances.


5.10           Insurance. The Collateral Agent shall have received certificates
of insurance in the form required under Section 2.2(b) of the Original Credit
Agreement and the Security Documents and otherwise in form and substance
reasonably satisfactory to the Collateral Agent.


5.11           Consents.   The Borrower shall have delivered to the Collateral
Agent all necessary approvals, authorizations and consents, if any, of all
Persons, Governmental Authorities, and courts having jurisdiction with respect
to the execution and delivery of this Amendment Agreement, the Registration
Rights Agreement Amendment, the replacement Notes and Initial Warrants issued
pursuant to Section 5.1 hereof, the Agent Warrants,
 
11

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
and the other documents relating hereto or thereto, the granting of the Security
Interest and all such approvals shall be in form and substance satisfactory to
the Collateral Agent.


 
5.12            No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority or arbitrator challenging or seeking to
enjoin, restrain or prohibit, or to obtain substantial damages in respect of, or
which is related to or arises out of this Amendment Agreement, the Registration
Rights Agreement Amendment, the replacement Notes and Initial Warrants issued
pursuant to Section 5.1 hereof, the Agent Warrants, and the other documents
relating hereto or thereto, or the consummation of the transactions contemplated
hereby or thereby, or which, as determined by the Lenders in their reasonable
discretion, would make it inadvisable to consummate such transactions. No order,
decree, temporary restraining order, preliminary or permanent injunction or
other order issued by any Governmental Authority or arbitrator preventing such
transactions shall be in effect. The making of the Loans on the date hereof and
the consummation of such transactions shall not be prohibited by any Applicable
Law or other legal requirement and shall not subject any Lender to any penalty
or, in its reasonable judgment, any other liability or onerous condition under
any Applicable Law.


5.13           Proceedings and Documents.   All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Amendment Agreement, the Registration Rights Agreement Amendment, the
replacement Notes and Initial Warrants issued pursuant to Section 5.1 hereof,
the Agent Warrants, and the other documents relating hereto or thereto shall be
reasonably satisfactory in form and substance to the Collateral Agent. The
Collateral Agent shall have received copies of all other instruments and other
evidence as the Lenders may reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, with respect to the transactions
contemplated by this Amendment Agreement, the Registration Rights Agreement
Amendment, the replacement Notes and Initial Warrants issued pursuant to Section
5.1 hereof, the Agent Warrants, and the other documents relating hereto or
thereto and the taking of all actions in connection herewith or therewith. The
Collateral Agent shall have received such other agreements (including, without
limitation, deposit account control agreements), instruments, approvals,
opinions, certificates and other documents as the Collateral Agent may
reasonably request in connection with such transactions and actions, all in form
and substance satisfactory to the Collateral Agent, in its sole discretion.


SECTION 6.                                EFFECTIVENESS OF AMENDMENTS
 
The amendments to the Original Credit Agreement contained in this Amendment
Agreement shall become effective on and as of the date of the satisfaction of
the conditions precedent set forth in Section 5 hereof. From and after such
date, each reference in the Original Credit Agreement (including the schedules
and exhibits thereto) to the “Agreement”, or any like expression referring to
the Original Credit Agreement, shall be deemed to refer to the Original Credit
Agreement as amended by this Amendment Agreement. The Original Credit Agreement,
other than as amended hereby, shall remain unchanged and in full force and
effect.
 
12

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
SECTION 7.                                MISCELLANEOUS
 
7.1           Severability.   The invalidity, illegality, or unenforceability in
any jurisdiction of any provision of this Amendment Agreement shall not affect
or impair the remaining provisions in this Amendment Agreement or any such
invalid, unenforceable or illegal provision in any jurisdiction in which it is
not invalid, unenforceable or illegal.

 
7.2           Headings.   Sections and Section headings in this Amendment
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Amendment Agreement for any other purposes or be given
substantive effect.


7.3           Applicable Law.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR
PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION (OTHER THAN
SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


7.4           Consent to Jurisdiction and Service of Process.


(a) THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL COURT OR STATE COURT IN THE STATE OF NEW YORK, COUNTY
OF NEW YORK, HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT AGREEMENT. THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT, PERSONAL JURISDICTION OF ANY SUCH COURT OR
THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT
OF THE LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.


(b)           THE BORROWER HEREBY AGREES THAT SERVICE OF THE SUMMONS AND
COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, A COPY OF SUCH PROCESS TO THE BORROWER AT THE ADDRESS TO WHICH
NOTICES TO THE BORROWER ARE THEN TO BE SENT PURSUANT TO SECTION 9.2 OF THE
ORIGINAL CREDIT AGREEMENT AND THAT PERSONAL SERVICE OF PROCESS SHALL NOT BE
REQUIRED. NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY
ANY OTHER METHOD PERMITTED BY LAW.


13

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
7.5            Waiver of Jury Trial.  THE LENDERS, THE BORROWER AND THE
COLLATERAL AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT AGREEMENT
OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE SUBJECT MATTER OF THIS
AMENDMENT AGREEMENT AND ANY RELATIONSHIP THAT IS BEING ESTABLISHED AMONG ANY OF
THEM. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE
LENDERS, THE BORROWER AND THE COLLATERAL AGENT ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AMENDMENT AGREEMENT AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE
LENDERS, THE BORROWER AND THE COLLATERAL AGENT FURTHER WARRANT AND REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LOAN
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS. IN THE
EVENT OF LITIGATION, THIS AMENDMENT AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.


7.6            Counterparts. This Amendment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument.


SECTION 8.                                ACCESSION OF ADDITIONAL LENDERS TO
ORIGINAL CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AGREEMENT


By acknowledging and agreeing to this Amendment Agreement, which acknowledgement
and agreement shall be evidenced by the signatures of the Additional Lenders
below, the Additional Lenders agree to accede to the Original Credit Agreement,
as amended by this Amendment Agreement, and to be bound by all terms and
conditions set forth in the Original Credit Agreement, as amended by this
Amendment Agreement.


 [Signatures follow.]
 
14

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective officers as of the day and year first above
written.
 
BORROWER:
COMMUNICATION INTELLIGENCE CORPORATION
 
    By: /s/ Francis V. Dane                                                   
        Name:  Francis V. Dane
        Title:    Chief Financial Officer
 
MAJORITY LENDERS:
PHOENIX VENTURE FUND LLC
 
By: SG Phoenix Ventures LLC,
       its Managing Member
 
By:  /s/ Andrea Goren                                                        
             Name:    Andrea Goren
             Title:       Member
 
 
 
 
/s/ Michael Engmann                                 
MICHAEL ENGMANN
 
 
 
 
 
 
COLLATERAL AGENT:
SG PHOENIX LLC
 
    By: /s/ Andrea Goren                                          
        Name:   Andrea Goren
        Title:     Member
 
 
 






--------------------------------------------------------------------------------

EXHIBIT 10.46
 
ACKNOWLEDGED AND AGREED TO:




ADDITIONAL LENDERS:
KENDU PARTNERS COMPANY
 
By: /s/ Michael W. Engmann                                 
    Name: Michael W. Engmann
    Title:   General Partner
 
MDNH PARTNERS L.P.
 
By: /s/ Michael W. Engmann                                 
    Name: Michael W. Engmann
    Title:   General Partner
 

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 
Annex A


BRING-DOWN DISCLOSURE SCHEDULE




[To be provided by the Borrower.]
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 
Schedule 1.1(a)


COMMUNICATION INTELLIGENCE CORPORATION
LOANS
 
I.           Loans made on Closing Date (total: $3,637,500)
 
Michael Engmann
  $450,000, plus $28,125 in interest due as of May 31, 2008
Ronald Goodman
  $150,000, plus $9,375 in interest due as of May 31, 2008
Phoenix Venture Fund LLC
$3,000,000





II.           Loans made on Additional Closing Date (total: $1,100,000)
 
Michael Engmann
$100,000
Phoenix Venture Fund LLC
$850,000
Kendu Partners Company
$100,000
MDNH Partners L.P.
  $50,000

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 
Schedule 4(b)


INDEBTEDNESS FOR BORROWED MONEY AND CONTINGENT OBLIGATIONS



 
Principal
Interest
Basso Multi-Strategy Holding Fund, Ltd.
$      35,000
$   1,371
Phoenix Ventures Fund LLC
$ 3,059,178
$ 40,110
Michael Engmann
$    487,556
$   6,392
Ron Goodman
$    162,519
$   2,131






--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 
Schedule 4(c)


DOCUMENTS PROHIBITING GRANT OF SECURITY INTEREST




[To be provided by the Borrower.]
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 
Exhibit 1.1(a)


FORM OF NOTE
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 
Exhibit 1.2(b)-1


FORM OF ADDITIONAL NOTE
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 
Exhibit 1.2(b)-2


FORM OF ADDITIONAL WARRANT
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.46
 
 
Exhibit 1.9


FORM OF WARRANT

